FLANDERS, Justice,
dissenting.
I respectfully disagree with the majority’s-conclusion that genuine and timely filed signatures of voters endorsing a candidate’s nomination papers are invalid whenever their filing has not been accompanied by an affidavit prepared by some person who personally witnessed the signatures.
The applicable election laws establish three touchstones for validating signatures on nomination papers: (1) Have the nomination papers containing the signatures been filed sixty days before the primary, G.L.1956 § 17-14r-ll? (2) Can each signature be “reasonably identified to be the signature of the voter it purports to be,” § 17-14-8? and (3) Are the voters who signed the nomination papers duly registered and qualified to vote as of the filing deadline so that their names appear on “the voting list as last canvassed or published according to law,” § 17-14-11? There does not seem to be any dispute that these three criteria have been satisfied with respect to candidate Burlingame’s nomination papers. Nonetheless, the majority holds that affidavits that are required under § 17-14-10 to be signed by persons who obtain signatures on nomination papers must also be filed with the election authorities by the deadline for filing nomination papers before the voters’ signatures thereon can be accepted as valid. Because I can find no statutory requirement that affidavits be filed at all, let alone by the deadline for filing nomination *300papers, I do not believe this court should judicially impose such a requirement.
The majority claims that a § 17-14-10 affidavit’s statutorily required text (attesting “that the signers of the within nomination paper (or papers) did so sign the paper (or papers) in my presence”) “clearly and unambiguously signifies that the affidavii/attestation be submitted to the canvassers at the same time as the submission of the nomination signatures.” (Emphasis added by the majority.) But merely because all § 17-14-10 affidavits must include, as part of their text, a reference to “the within nomination paper (or papers),” it does not follow that all nomination signatures must therefore have § 17-14-10 affidavits to be valid or that no nomination papers can be filed without such affidavits.
Indeed, even if all § 17-14r-10 affidavits had to have nomination signatures “within” them, one would not be entitled to conclude that all nomination signatures had to be accompanied by § 17-1A-10 affidavits. Because there is no requirement in § 17-14-10 or elsewhere that the signatures on nomination papers be attested to by affidavits, a fortiori not all nomination papers have to be accompanied by affidavits.
This court expressly rejected this same argument in Vlasaty v. Rhode Island State Board of Elections, 119 R.I. 52, 376 A.2d 320 (1977). There this court refused to invalidate signatures on nomination papers merely because the affidavits attesting to their validity had not been submitted with or at the same time as the nomination papers, much less “within” or on the nomination papers themselves. See id. at 58-59, 376 A.2d at 323. Moreover, the additional affidavits that were filed in Vlasaty contained no “signatures thereon.” Rather the supplemental affidavits “did not appear on the nomination papers themselves but instead contained only handwritten notes specifying to which signatures they referred.” Id. at 58, 376 A.2d at 323. Thus, the majority’s contention that § 17-14-10 “clearly and unambiguously signifies that the affidavit/attestation be submitted * * * at the same time as the submission of the nomination papers” was considered and expressly rejected by this court in Vlasaty.
Although the customary practice might be to include an affidavit as part of the form used to obtain voters’ signatures on nomination papers, the election laws do not require this inclusion before signatures may be validated. Id. at 59, 376 A.2d at 323 (“Section 17-14-10 does not regulate anything but the text to be used [for affidavits]. The mere fact that the text [for affidavits] is usually printed on the nomination papers does not make such printing a statutory requirement,” (emphasis added)). In Vlasaty, affidavits were submitted after the nomination papers had been filed (albeit before the deadline for filing nomination papers had expired), yet the court did not invalidate the otherwise genuine voters’ endorsements merely because they were not “accompanied” by affidavits when they were filed. Thus, when local boards check the signatures on nomination papers, their charge is not to see if there is an accompanying affidavit verifying that the signatures were signed in the presence of some affiant. Rather their function is to “certify the number of names appearing thereon that are in conformity with the requirements of § 17-14^-8.” Section 17-14-11. But § 17-14-8 contains no requirement that each signature must have been witnessed by another person (let alone an affiant) before it can be accepted as valid. On the contrary, so long as each signature “can be reasonably identified to be the signature of the voter it purports to be,” it “shall be accepted as valid” under § 17-14-8 even if no affidavit has been signed or filed and even if no other person has witnessed the signature. This court has consistently held that clear and unambiguous statutory language must be applied literally. Marran v. Baird, 635 A.2d 1174, 1180 (R.I.1994). Accordingly, because all the signatures on Burlingame’s nomination papers “can be reasonably identified to be the signature[s] of the voter[s] [they] purport * * * to be,” § 17-14-8 mandates that the signatures be accepted as valid irrespective of any conflicting or late-filed affidavits.
I also disagree with the majority’s statement that “the dissent appears to take, read, *301and apply each section in our election laws as being entirely unrelated to and independent of all other sections, notwithstanding their continuous and sequential placement in our election laws.” On the contrary, there has been no attempt here to read the election laws as “entirely unrelated to and independent of all other sections” of these laws. Rather, every relevant section of the election laws has been construed as consistent with every other section, no pertinent language has been ignored, and most importantly I have not added any new requirements or conditions for qualifying either candidates or nomination signatures that are not set forth in the election laws themselves.
In sum, with respect to the affidavit set forth in § 17-14-10, the only requirement is that “[e]very person who shall obtain signatures of voters upon nomination papers shall under oath sign” an affidavit stating that the nomination papers of the candidate were signed in his or her presence. There is no requirement in § 17-14-10 or elsewhere that the affidavit be filed, let alone that it be filed by the deadline for filing nomination papers. Indeed, absent written objections to the eligibility of the candidate or the sufficiency of the nomination papers, the signatures on these papers “shall be conclusively presumed to be valid.” Section 17-14-13. If such signatures could not be accepted as valid unless they had been obtained and personally witnessed by some third party who swore that the signing took place in his or her presence, then either § 17-14-8 or some other provision of our election laws would say so. But they say no such thing. Even though such a requirement would certainly be a reasonable if not an altogether salutary addition to our election laws, it is scarcely our province to graft it on judicially merely because we think it highly desirable. Courts “do not pause to consider whether a statute differently conceived and framed would yield results more consonant with fairness and reason. We take the statute as we find it.” Anderson v. Wilson, 289 U.S. 20, 27, 53 S.Ct. 417, 420, 77 L.Ed. 1004, 1010 (1933) (Cardozo, J.).
To be sure, one way that these signatures on nomination papers can be “reasonably identified” as genuine is through the use of a § 17-14-10 affidavit. But it is hardly the only way. More importantly, it is not the way compelled by our election laws. Section 17-14-11 states that the signatures on nomination papers are to be checked “against the voting list as last canvassed or published according to law.” If the signatures are challenged, the voters in question, the individuals who witnessed their signatures, or any others who are familiar with the voters’ handwriting can submit § 17-14-10 affidavits or even testify concerning the identification of any challenged signature as belonging to “the voter it purports to be.” See § 17-14-8. Hearings convened by local and state boards of elections can be conducted for this purpose. See §§ 17 — 14—11 and 17-14-14. Thus if nomination signatures are challenged, any § 17-14-10 affidavits can be filed (but need not be) and used as evidence at any hearings held pursuant to §§ 17-14-11 and 17-14^-14 on objections to nomination papers.
The majority’s opinion assumes that “there can be no verification of the signatures on the nomination papers until the affidavits are actually filed.” I disagree because a mere comparison with a voter’s signature card would suffice reasonably to identify the signatures as genuine, as would resort to any of the other, alternative means for doing so that are specified in the above-cited election laws. This is so because the affidavit requirement is merely an evidentiary one: if signatures are challenged, the affidavit required of any person who obtained them can be submitted to the election authorities as evidence that reasonably identifies the signatures as those of the voters they purport to be. The affidavit requirement also acts as a check on fraud and forgery by requiring those who obtain voters’ signatures on nomination papers to verify in writing that the signing occurred in their presence. Note also that because the election laws do not require voters to endorse a candidate’s nomination papers before a third-party witness, it is only people who obtain such signatures that are required to execute affidavits. In circumstances in which no one obtains a particular voter’s signature or witnesses the signing (as, for example, when nomination papers are left with a family or at a nursing home for other voters to endorse), no such affidavit can or *302need be executed. I disagree with the majority’s opinion that § 17-14-10 “was enacted to prevent that very occurrence” because I can find no statutory language, no legislative history, and no other support whatsoever for this proposition.
Because the election laws as they are presently written do not require § 17-14-10 affidavits to be filed at all, much less by any deadline for the filing of the nomination papers, it follows that the corrective affidavits submitted by candidate Burlingame were not untimely and that the State Board of Elections properly considered them to validate the challenged signatures as those of properly registered voters. Indeed, instead of using the Hutnak and the Kelly affidavits to make this determination, the board could have reasonably verified the signatures by other available means, including a comparison of the signatures with those on the voters’ registration cards or the taking of testimony from witnesses with personal knowledge of the signatures.
Thus candidate Burlingame’s erroneous affidavit wherein she stated that all the voters in her nomination papers signed their signatures in her presence should not have been fatal to her candidacy, much less to the only question that should have been properly considered by the election officials: Were the signatures on her timely filed nomination papers genuinely those of the qualified voters they purport to be?
Because it is undisputed that these signatures were the genuine endorsements of properly registered voters and that these signatures were timely filed with candidate Burlingame’s nomination papers, the certification task of the election authorities under § 17-14-8 was over and they were duty bound to certify the signatures as valid irrespective of any conflicting or supposedly untimely filed affidavits.4
For these reasons I would have denied the petition for certiorari, quashed the writ previously issued as improvidently granted, and sustained the decision of the Board of Elections that candidate Burlingame has submitted the requisite number of valid signatures on her nomination papers to qualify as a candidate for the Sixty-second Representative District of the Rhode Island General Assembly.

. Whether the submission of a false affidavit violated any other laws is a different matter that can and should be dealt with separately and apart from the question of whether the voters' signatures on candidate Burlingame’s nomination papers were valid and timely filed.